Judgment unanimously directed for plaintiff, upon the agreed statement of facts, for the specific performance by the defendant of the agreement of sale and purchase, without costs. In our opinion, section 223 of the Banking Law  and section 1363 of the Civil Practice Act should *708be read together and that when so read, section 223 of the Banking Law does not prohibit an appointment in this State of a foreign trust company duly appointed in its State as committee of an incompetent resident there from acting as ancillary committee here of property of the incompetent in this State upon such foreign trust company giving proper security. Present — Lazansky, P. J., Young, Kapper, Scudder and Tompldns, JJ.